Citation Nr: 1818785	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as secondary to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an October 2015 video conference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bladder cancer is due to exposure to ionizing radiation.  Specifically, he has stated that while stationed abroad in Germany (from January 1965 to August 1967), he witnessed service members handling and was in close proximity to the Davy Crockett weapon system, a tactical nuclear gun for firing nuclear projectiles.  See October 2015 video conference hearing transcript.  He has also stated he may have, without being aware of it, transported nuclear warheads for the weapon system.  Id.; see also January 2013 Veteran correspondence.  

In all claims where a "radiogenic disease" was manifested after service and not during any other presumptive period, VA will obtain a dose estimate.  38 C.F.R. § 3.311(a)(1).  The Board notes that bladder cancer is a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2)(xiii).  

In this case, it does not appear that all development steps directed by 38 C.F.R. § 3.311 have been completed.  Specifically, the evidence includes a February 2013 Personnel Information Exchange System (PIES) response that a DD Form 1141/records of exposure to radiation were not a matter of record.  However, in the July 2013 RO U.S. Army Dosimetry Center request for ionizing radiation information for the Veteran, the AOJ did not include information as to the Veteran's asserted exposure to radiation through the Davy Crockett weapon system and potentially associated nuclear warheads, or that he was stationed in Germany from January 1965 to August 1967.  Accordingly, while the U.S. Army Dosimetry Center responded in August 2013 that the research for files for records of exposure to ionizing radiation for the Veteran were unsuccessful, the Board finds that the request did not provide adequate identifying information.  See M21-1, Part IV, Subpart ii, 1.C.4.c (VBA Manual).  Therefore, such request for dosimetry information to the U.S. Army Dosimetry Center should be resent with all available information instructed in the VBA Manual, and thereafter, all other development procedures must be followed pursuant to 38 C.F.R. § 3.311.  

In addition, the AOJ should also obtain any outstanding VA treatment records, as well as ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1. Associated with the claims file any outstanding VA treatment records.  

2. Ask the Veteran to identify any relevant private treatment records related to his claim for service connection for bladder cancer.  In particular, he should be requested to provide a release for any records from the North Memorial Health Care Center and the Mayo Clinic in Rochester, Minnesota.  After securing any necessary releases, such records should be associated with the claims file.  

3. Then submit an updated request to the U.S. Army Dosimetry Center, providing all available information as instructed in the VBA Manual, to include the Veteran's assertions in his January 2013 correspondence and during his October 2015 Board hearing of transporting nuclear weapons and being in close proximity to the Davy Crockett weapon system while serving in Germany from January 1965 to August 1967.  See M21-1, Part IV, Subpart ii, 1.C.4.c.  

4. After all available records have been obtained concerning the Veteran's radiation exposure, forward them to the Under Secretary of Health for preparation of a dose estimate, and then any further development as required under 38 C.F.R. § 3.311.

5. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

